The opinion of the court was filed January 28th, 1884.
Per Curiam.
This case arises under the covenant in a deed wherein the grantor declared it was expressly understood, conditioned and agreed that no wall, building, or obstruction whatever should thereafter be built, erected, or put by him, his heirs, or assigns on his adjoining grounds within fourteen feet of the east line of the lot thereby granted and conveyed. It is true it was stated that this was for the purpose of securing light and air to the building the grantees were about to erect on the lot, and if it ceased to be occupied and used as a place of public worship the right to maintain windows in tho east wall thereof should coase and determine, and the vendor, his heirs, and assigns might close the same. There was, however, no covenant or agreement whereby the vendor reserved the right under any circumstances of putting any building or obstruction within the said fourteen feet of the east line of the building. It has ceased to be used as a place of public worship, and is occupied and used as a public school. The right to maintain the windows in the east wall thereof is terminated, but the right to insist that no building shall be erected on the adjoining fourteen feet remains unimpaired. Its value does not consist in furnishing light and air alone. Fourteen feet of adjoining ground unoccupied by any structure furnishes considerable security against fire to the school building of the appellee, and will very much lessen the disturbing sound of machinery that may be operated in the buikliug of the appellants, to the annoyance of teachers and scholars.
We discover no error in the conclusion at which the learned judge arrived.
Decree affirmed and appeal dismissed at the costs of the appellants.